      Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 1 of 11 PageID #: 302




                            IN THE UNTIED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                      OXFORD DIVISION

JOSELYN KELLY                                                                                            PLAINTIFF

V.                                                               CIVIL ACTION NO.: 3:19-CV-69-SA-JMV

AES ENTERPRISES, INC.                                                                                  DEFENDANT

                                ORDER AND MEMORANDUM OPINION

         Joselyn Kelly filed a Complaint [1] on March 29, 2019 alleging sex discrimination in

violation of Title VII of the Civil Rights Act of 1964. Presently before the Court is the Defendant’s

Motion for Summary Judgment [53] seeking dismissal of the Plaintiff’s claim. The issues are fully

briefed and ripe for review.

                                     Factual and Procedural Background

         Joselyn Kelly, an openly transgender female1, applied for an Area Supervisor position with

AES Enterprises, Inc., (“AES”) sometime before January of 2019. AES is a company that owns

and operates several McDonald’s restaurants in Mississippi. Kelly attached her resume, which

listed her work experience, level of education, skills, and licenses, to her application. Under the

education section of her resume, Kelly listed a Master’s in Business Administration. It appeared

on her resume as if she began the program in August 2008 and finished in June 2014. In addition,

Kelly indicated that she worked at Wendy’s from April 2005 until October 2018 as an Area

Supervisor. According to the Elizabeth Smith, a co-owner of AES, the company was interested in

filling the Area Supervisor position with someone with an MBA.




1
  Although the Plaintiff’s gender assigned at birth was male, she identifies as a black female. As a transgender female,
the plaintiff appears and dresses as a female. Out of respect for the Plaintiff, the Court will refer to Kelly as she does
in her briefing.
     Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 2 of 11 PageID #: 303




       After applying, Kelly received a call from Andrew Smith, the other co-owner of AES,

inquiring about her experience. Smith also scheduled an interview for Kelly. The owners

interviewed Kelly after Christmas 2018 to discuss her resume and qualifications for the position.

Kelly testified in her deposition that, during the interview, the owners were mostly concerned with

her work history, not her educational background. Notwithstanding, Kelly, although admitting in

her deposition that anybody who looked at her resume would believe she obtained an MBA, failed

to inform the owners that she never completed the MBA program. Again, Kelly claims she did not

clarify this point because the owners were more focused on her work history than her educational

background.

       AES offered the job to Kelly, and she accepted. Before she began her training, Kelly

informed AES’s owners and human resources manager that she was transgender. According to

Kelly, the owners did not respond negatively. In fact, they informed her that AES does not tolerate

unlawful discrimination of any kind. Kelly also received an employee handbook outlining AES’s

anti-discrimination policy and ways to report employee grievances. In addition to AES’s policies

prohibiting unlawful discrimination, Elizabeth Smith testified that each restaurant had a visible

sign throughout the workspace indicating AES’s prohibition of discrimination and listing a hotline

for harassment complaints and grievances.

       Kelly began her training at multiple restaurants managed by AES. According to AES, a

supervisor must be trained to work every workstation within the restaurant before being able to

adequately supervise others. Kelly admitted that she was familiar with this practice and that it was

standard procedure when a new hire, who has never worked for the company, starts training. She

testified that “even though food is food”, each organization has their own culture and way of doing

things and, in order to effectively manage other employees, a supervisor must know how to



                                                 2
      Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 3 of 11 PageID #: 304




perform each job properly. At some point during her one-month tenure with AES, Kelly became

upset because she claimed she was continuously assigned to do work typically reserved for entry-

level employees. AES alleges that Kelly did not perform well. In addition to her alleged

unwillingness to work a full shift, AES claims that Kelly often lost her temper with customers and

co-workers, walked out during lunch rush, complained about the duties assigned, and did not

master the individual workstations as required in her training. Kelly denies these claims and

contends that she was assigned menial tasks in an effort to discriminate against her.

        Kelly also alleges that she endured harsh discrimination while working for AES. She

claims that several of her co-workers and the district manager refused to address her by her

preferred pronoun. Instead, she alleges that they referred to her as “it” or “faggot”. Kelly claims

that on one occasion, her manager commented that “transgenders were an abomination.” Kelly

also alleges that she was called “Juwanna Mann.”2 All of these actions, Kelly contends, began after

she informed AES that she was transgender. AES claims that they never received any complaints

regarding the alleged comments made towards Kelly.

        After Kelly showed no improvements in her performance, AES gave her a choice of either

resigning and receiving a small payment in exchange for releasing any legal claims she may have

against AES or working under a performance improvement plan. Kelly chose to voluntarily resign

but refused to waive any potential legal claims against AES in exchange for the severance payment.

        A day after she resigned, Kelly filed a Charge of Discrimination with the EEOC alleging

discrimination based on sex. She then filed her Complaint [1] in this Court against McDonald’s

USA, LLC, McDonald’s Corporation, AES Management Inc., Elizabeth Smith, Andrew Smith,

and AES Enterprises, Inc. The parties later filed a Joint Stipulation of Dismissal [24] of several


2
  In the 2002 movie Juwanna Mann, “a basketball star was booted out of the NBA when his on-court antics went too
far, so he posed as a woman and joined the WUBA.” See www.imdb.com/title/tt0247444/

                                                       3
     Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 4 of 11 PageID #: 305




defendants, leaving AES Enterprises, Inc. as the sole defendant. AES filed a Motion for Summary

Judgment [53] seeking dismissal of the Plaintiff’s discrimination claim against it. The issues are

ripe for adjudication.

                                          Legal Standard

       Summary judgment is warranted when the evidence reveals no genuine dispute regarding

any material fact, and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The rule “mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

       The moving party “bears the initial responsibility of informing the district court of the basis

for its motion and identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Id. at 323, 106 S. Ct. 2548. The nonmoving party

must then “go beyond the pleadings” and “designate ‘specific facts showing that there is a genuine

issue for trial.’” Id. at 324, 106 S. Ct. 2548 (citation omitted). In reviewing the evidence, factual

controversies are to be resolved in favor of the non-movant, “but only when both parties have

submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). When such contradictory facts exist, the Court may “not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

150, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000). Conclusory allegations, speculation,

unsubstantiated assertions, and legalistic arguments are not an adequate substitute for specific facts

showing a genuine issue for trial. TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759

(5th Cir. 2002); SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1997); Little, 37 F.3d at 1075.


                                                  4
     Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 5 of 11 PageID #: 306




                                            Discussion

       Kelly’s primary claim is that she was discriminated against for failure to conform to gender

stereotypes. She claims that this constitutes unlawful discrimination on the basis of sex under Title

VII of the Civil Rights Act of 1964. The Defendant argues that Kelly’s complaint attempts to

circumvent the scope of Title VII by disguising a sexual orientation discrimination claim as a sex

discrimination claim. AES argues in its motion that Kelly is unable to establish a prima facie case

of discrimination on the basis of sex and thus summary judgment should be granted.

       “In passing Title VII, Congress made the simple but momentous announcement that sex,

race, religion, and national origin are not relevant to the selection, evaluation, or compensation of

employees.” Price Waterhouse v. Hopkins, 490 U.S. 228, 239, 109 S.Ct. 1775, 1784, 104 L. Ed.

2d 268 (1989) (citing 42 U.S.C.A. § 2000e-2(a)(1)). “Yet, the statue does not purport to limit the

other qualities and characteristics that employers may take into account in making employment

decisions.” Id. Consequently, the “balance between employee rights and employer prerogatives

turns out to be decisive” in employment discrimination cases. Id.

       Litigation concerning the reach of Title VII spans back to at least the late seventies. In

Smith v. Liberty Mutual Insurance Company, the plaintiff “was not discriminated against because

he was male, but because as a male, he was thought to have those attributes more generally

characteristic of females and epitomized in the descriptive ‘effeminate’.” 569 F.2d 325, 327 (5th

Cir. 1978). The Court held in Smith that a plaintiff who was discriminated for having less

masculine characteristics could not enjoy the protections of Title VII. Id. The Fifth Circuit doubled

down on this holding in Blum v. Gulf Oil Corporation where it held that discrimination on the

basis of sexual orientation is not prohibited by Title VII. 597 F.2d 936 (5th Cir. 1979). A few years

later, the Supreme Court interpreted Title VII to have a more expansive reach when it held in Price



                                                 5
     Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 6 of 11 PageID #: 307




Waterhouse that discrimination for failure to conform to gender stereotypes is discrimination on

the basis of sex. Id. Although contrary to its opinion in Smith, the Fifth Circuit recently applied the

Price Waterhouse rule in E.E.O.C. v. Boh Brothers Construction Company, L.L.C., finding that

plaintiffs could rely on gender-stereotyping evidence to show that same-sex discrimination

occurred “because of sex” in accordance with Title VII. 731 F.3d 444 (5th Cir. 2013).

       In the past few years, cases have emerged forcing courts to re-consider Title VII’s

protections beyond the original concept of sex discrimination outlined in earlier cases. Federal

circuit courts disagree about the statute’s scope. In Hively v. Ivy Tech Community College of

Indiana, the Seventh Circuit held that discrimination on the basis of sexual orientation is a form

of sex discrimination prohibited by Title VII. 853 F.3d 339 (7th Cir. 2017). In similar fashion, the

Second Circuit held in Zarda v. Altitude Express, Incorporated that sexual orientation

discrimination is motivated, at least in part, by sex and is thus a subset of sex discrimination for

the purposes of Title VII. 883 F.3d 100 (2nd Cir. 2018). The Fifth Circuit, citing to Blum,

categorically refused to consider transgender status as a protected class under Title VII. See

Wittmer v. Phillips 66 Co., 915 F.3d 328, 330 (5th Cir. 2019) (considering sexual orientation and

transgender status the same for the purposes of Title VII analysis).

       In the Court’s view, transgenderism is by definition a failure to conform to gender

stereotypes. Thus, when a transgender plaintiff claims they were discriminated against for failing

to conform to gender stereotypes, it appears that this Court should apply Fifth Circuit precedent in

Boh Brothers and Supreme Court precedent in Price Waterhouse. Those cases held that Title VII

prohibits discrimination against employees for failure to conform to gender stereotypes. While the

Court acknowledges that Wittmer and Blum are still good law, the cases are distinguished from

Boh Brothers. Blum did not address the use of gender nonconformity evidence to establish a claim



                                                  6
      Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 7 of 11 PageID #: 308




of sex discrimination. See Blum, 597 F.2d at 936. Wittmer, on the other hand, addressed whether

Title VII prohibited discrimination based on transgender status without considering whether that

discrimination, in turn, was for a failure to conform to gender stereotypes. See Wittmer, 915 F.3d

328. Boh Brothers, however, is similar to the case at hand. In Boh Brothers, the crew’s

superintendent engaged in same-sex harassment against the plaintiff by referring to him in raw

homophobic epithets and lewd gestures. See Boh Brothers, 731 F.3d at 444. This conduct,

according to the Fifth Circuit, is prohibited under Title VII. Id. Although the Defendant argues that

the Plaintiff’s claim is not viable, the Court finds that the Fifth Circuit’s ruling in Boh Brothers

allows the Plaintiff to use evidence of discrimination based on gender nonconformity to establish

a discrimination claim on the basis of sex.3

        “To establish a prima facie case of discrimination, the plaintiff must either present direct

evidence of discrimination or, in the absence of direct evidence, rely on circumstantial evidence

using the McDonnell Douglas burden shifting analysis.” Wittmer, 915 F.3d 328, 332 (5th Cir.

2019). Whether through direct or circumstantial evidence, the plaintiff carries the burden to prove

that (1) she belongs to a protected group; (2) she was qualified for her position; (3) that she was

dismissed or suffered an adverse employment action; and (4) that the defendant sought to replace

her with someone outside her protected group. See Ward v. Bechtel Corp., 102 F.3d 199, 202 (5th

Cir. 1997) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 1824, 36

L.Ed.2d 668 (1973)). Should the Plaintiff meet her burden, the burden shifts to the employer to

articulate a legitimate, nondiscriminatory reason for the adverse employment action. See id. Once

the defendant has articulated a legitimate, nondiscriminatory reason, the burden shifts back to the

plaintiff to prove that the defendant’s stated reason is not the true reason or is pretextual. Id.


3
 Whether transgender status is a protected class under Title VII is an issue currently pending before the Supreme
Court in R.G. & G.R. Harris Funeral Home Inc. v. Equal Employment Opportunity Commission, No. 18-107.

                                                         7
     Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 8 of 11 PageID #: 309




        Kelly is a member of a protected class as she is claiming discrimination on the basis of sex.

See 42 U.S.C.A. § 2000e-2(a)(1) (prohibiting discrimination on the basis of sex). Also as discussed

above, Kelly’s claim that she was discriminated for failure to conform to gender stereotypes is a

claim of discrimination on the basis of sex. See Price Waterhouse, 490 U.S. at 239, 109 S.Ct. 1775.

        Next, Kelly must establish that she was qualified for her position. Elizabeth Smith, a co-

owner of AES, stated under oath that AES wanted to fill the position with “someone with the skills

possessed by an MBA degree holder.” See Affidavit of Elizabeth Smith [54-3]. Kelly listed an

MBA in her educational background on her resume when she applied. Although Kelly admittedly

never actually completed her MBA, she elected not to make AES aware of this fact before they

offered her the job. Elizabeth Smith claims that she learned during the course of this lawsuit that

Kelly did not have an MBA and that had AES learned it earlier, she would have been terminated

for lying during her interview process and for a lack of qualifications. See id.

        Neither party attached the job posting to their filings. As noted above, the Defendant did

provide a sworn affidavit addressing the requisite qualifications for the job. The Plaintiff, however,

provided nothing to rebut the contentions made in the affidavit. Thus, the only summary-judgment

evidence on this issue that may properly be considered by the Court at this stage in the proceedings

is Elizabeth Smith’s affidavit. While the Plaintiff claims that AES did not require an MBA, that

assertion is not supported by any summary judgment type evidence. See Celotex, 477 U.S. at 322

(holding that the plaintiff must “go beyond the pleadings” and “designate ‘specific facts showing

that there is a genuine issue for trial.’”).

        The Plaintiff also claims that AES cannot use after-acquired evidence considering that it

did not learn about the incomplete MBA program until after they offered her the job and after her

resignation. “Where an employer seeks to rely upon after-acquired evidence of wrongdoing, it



                                                  8
     Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 9 of 11 PageID #: 310




must first establish that the wrongdoing was of such severity that the employee in fact would have

been terminated on those grounds alone if the employer had known of it at the time of the

discharge.” McKennon v. Nashville Banner Pub. Co., 513 U.S. 352 363, 115 S.Ct. 879, 887, 130

L. Ed. 2d 852 (1995). Elizabeth Smith states in her Affidavit that “had AES learned that Ms. Kelly

did not have an MBA during her employment, she would have been terminated immediately for

two reasons . . . First, Ms. Kelly lied during the interview process about her educational

background . . . Second, Ms. Kelly was hired as an area manager because of her alleged educational

background.” See Affidavit of Elizabeth Smith [54-3]. The Court concludes that based on this

sworn testimony which was not rebutted with any summary judgment type evidence, AES has

satisfied the above-referenced test required for the use of after-acquired evidence. Even viewing

the facts in the light most favorable to the Plaintiff, Kelly has failed establish any genuine disputes

of material fact as to whether she was qualified for the position.

       Assuming, arguendo, that Kelly could prove that she was qualified, she cannot establish

that she was subjected to an adverse employment action. In her briefing, Kelly claims that she was

constructively discharged. “The whole point of allowing an employee to claim ‘constructive

discharge’ is that in circumstances of discrimination so intolerable that a reasonable person would

resign, [courts] treat the employee’s resignation as though the employer actually fired [her].’”

Green v. Brennan, 136 S.Ct. 1769, 1780, 195 L. Ed. 2d 44 (2016) (quoting Pennsylvania State

Police v. Sunders, 542 U.S. 129, 141-43, 124 S.Ct. 2342, 159 L. Ed. 2d 204 (2004)). To determine

whether conditions are intolerable enough, courts do not delve into the employer’s state of mind

or purpose. See Shawgo v. Spradlin, 701 F.2d 470, 481 n. 12 (5th Cir. 1983). Instead, the Court is

to focus on whether “the employer made conditions intolerable.” Id. First, the Court notes that

Kelly did not point to any intolerable acts by AES or its co-owners. All alleged discriminatory acts



                                                  9
    Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 10 of 11 PageID #: 311




were perpetrated by her co-workers. In addition, when Kelly complained about work, the owners

took steps to remedy her problems. Kelly was reassigned to the Oxford restaurant to continue her

training. Most notable, however, is AES’s offer to allow Kelly to continue working under a work

improvement plan as an alternative to termination. Kelly refused to accept this offer and decided

to voluntarily resign. The Plaintiff does not assert sufficient facts to establish that the employer

made conditions so intolerable that a reasonable person would have resigned. Thus, no constructive

discharge.

       Finally, as to the fourth element, there is no evidence that AES attempted to replace Kelly

with someone outside her protected class. Elizabeth Smith stated in her Affidavit that “the position

of area manager [supervisor] was never filled after Ms. Kelly’s voluntary resignation . . . The

position remains unfilled to date, and AES is not actively searching for someone to fill that

position.” See Affidavit of Elizabeth Smith [54-3]. The Plaintiff has not put forth any evidence to

refute this claim, hence failing to establish this element.

       Even viewing the facts in the light most favorable to the Plaintiff, she has failed to establish

a genuine dispute of material fact as to whether she was subjected to discrimination on the basis

of sex. Consequently, the Plaintiff’s claim cannot survive summary judgment.




                                                  10
    Case: 3:19-cv-00069-SA-JMV Doc #: 60 Filed: 06/11/20 11 of 11 PageID #: 312




                                          Conclusion

       For all the reasons discussed above, the Defendant’s Motion for Summary Judgment [53]

is GRANTED and the Plaintiff’s claim against AES Enterprises, Inc., is dismissed with prejudice.

This case is closed.

       SO ORDERED this, the 11th day of June, 2020.



                                                   /s/ Sharion Aycock
                                                   UNITED STATES DISTRICT JUDGE




                                              11
